PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HICKS WILLIAM HELTON, d/b/a B &        
H Video,
                Plaintiff-Appellee,
                 v.
JEFF HUNT, Rutherford County
District Attorney,                             No. 02-1853
                Defendant-Appellant,
                and
DANIEL J. GOOD, Sheriff of
Rutherford County,
                         Defendant.
                                       
HICKS WILLIAM HELTON, d/b/a B &        
H Video,
                Plaintiff-Appellee,
                 v.
DANIEL J. GOOD, Sheriff of
Rutherford County,                             No. 02-1890
              Defendant-Appellant,
                and
JEFF HUNT, Rutherford County
District Attorney,
                        Defendant.
                                       
           Appeals from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                        (CA-01-288-1-T)
2                          HELTON v. HUNT
                       Argued: April 2, 2003

                      Decided: May 27, 2003

       Before WILKINSON, NIEMEYER, and WILLIAMS,
                      Circuit Judges.



Affirmed in part and reversed in part by published opinion. Judge
Wilkinson wrote the opinion, in which Judge Williams joined. Judge
Niemeyer wrote an opinion concurring in parts I and II and dissenting
from parts III and IV.


                            COUNSEL

ARGUED: Scott Douglas MacLatchie, WOMBLE, CARLYLE,
SANDRIDGE & RICE, Charlotte, North Carolina; John Julian
Aldridge, III, Special Deputy Attorney General, Raleigh, North Caro-
lina, for Appellants. Luther Donald Starling, Jr., DAUGHTRY,
WOODARD, LAWRENCE & STARLING, Smithfield, North Caro-
lina, for Appellee. ON BRIEF: Isaac T. Avery, III, Special Deputy
Attorney General, Raleigh, North Carolina, for Appellants.


                             OPINION

WILKINSON, Circuit Judge:

   In response to a South Carolina law banning video gaming
machines from that state, North Carolina amended its gambling stat-
utes to prevent an influx of machines from South Carolina. The
revised statutes made the operation of certain machines illegal unless
exempted by a grandfather clause under the statute. The statutes also
authorized the immediate destruction of any unlawful machines.

  Plaintiff Hicks Helton owned and operated machines which
became unlawful under the statute. Helton filed a complaint challeng-
                            HELTON v. HUNT                             3
ing the constitutionality of the statutes. He argued that N.C. Gen. Stat.
§ 14-306.1, which bans the operation of video gaming machines in
North Carolina unless the owner can establish that the machines were
in lawful operation before June 30, 2000 and registered for ad
valorem taxation by January 31, 2000, violates equal protection. Hel-
ton further argued that § 14-298, which authorizes all sheriffs and
officers to immediately destroy any allegedly illegal machine by
every means within their power, violates due process. We reverse the
district court’s holding that § 14-306.1 violates equal protection, but
uphold its decision that § 14-298 violates due process.

                                   I.

   On July 2, 1999, South Carolina enacted a law, effective July 1,
2000, banning all vending, slot, and video gaming machines. See S.C.
Code Ann. § 12-21-2710 (2000). Fearing that the ban would cause an
influx of machines from South Carolina, the North Carolina General
Assembly amended portions of the North Carolina criminal code to
ban certain "slot machines and other devices." See N.C. Sess. Laws
2000-151. Section 14-306.1(a) makes it unlawful to "operate, allow to
be operated, place into operation, or keep in . . . possession for the
purpose of operation any video gaming machine as defined [in the
section]." N.C. Gen. Stat. § 14-306.1(a) (2001).

   The statute does not ban all video gaming machines, however. Sec-
tion 14-306.1(a)(1) contains a grandfather clause, exempting from the
ban machines that were (1) "[l]awfully in operation, and available for
play, within this State on or before June 30, 2000"; and (2) "[l]isted
in this State by January 31, 2000 for ad valorem taxation for the 2000-
2001 tax year." Id. § 14-306.1(a)(1).

   The revised statute also makes it unlawful to "warehouse any video
gaming machine except in conjunction with the permitted assembly,
manufacture, and transportation of such machines," and requires the
owner of any video game machine regulated by the statute to register
the machine with the Sheriff in the county where the machine is
located no later than October 1, 2000. Id. § 14-306.1(i), (m). Finally,
§ 14-298 authorizes and directs all sheriffs and police officers "to
destroy [any video gaming machine prohibited by the statutes] by
every means in their power" and also authorizes them to "call to their
4                          HELTON v. HUNT
aid all the good citizens of the county, if necessary, to effect its
destruction." Id. § 14-298.

   Sometime in early 2000, plaintiff Hicks Helton purchased 70 new
video gaming machines and put them into operation in Rutherford
County, North Carolina. The machines were placed into operation
before June 30, 2000, but not listed for ad valorem taxation by Janu-
ary 31, 2000. Helton’s machines therefore did not fall under the
grandfather clause of the statute and were in violation of § 14-
306.1(a).

   Helton filed this action in the superior court for Rutherford County,
North Carolina, on October 30, 2000, alleging that §§ 14-306.1 and
14-298 violate the United States and North Carolina constitutions.
After the original complaint was dismissed as to certain individual
defendants who were not proper parties to the action, Helton filed an
amended complaint naming Rutherford County Sheriff Daniel Good
and Rutherford County District Attorney Jeff Hunt as defendants. The
defendants removed the case to federal court in the Western District
of North Carolina.

   The defendants then moved for summary judgment. On July 5,
2002, the district court denied their motion and granted judgment in
favor of Helton. Although the court acknowledged that North Caroli-
na’s objective of preventing an influx of machines from South Caro-
lina constituted a legitimate government objective, the court found
that the two separate dates under the grandfather clause were not
rationally related to that goal. The court also held that § 14-306.1(m)
was unconstitutionally vague because it failed to define the term
"warehousing." Finally, the court struck down § 14-298 because it
permits the seizure and destruction of unregistered machines without
any "benefit of notice or an opportunity to be heard."

  We review the district court’s decision de novo. McLaughlin v.
N.C. Bd. of Elections, 65 F.3d 1215, 1221 (4th Cir. 1995).

                                  II.

   Helton argues that § 14-306.1(a)(1) violates equal protection by
treating owners of machines brought into North Carolina after Janu-
                             HELTON v. HUNT                              5
ary 31, 2000, differently than owners of machines brought into North
Carolina prior to that date. However unequal treatment alone does not
constitute an equal protection violation. Lawmaking by its nature
requires that legislatures classify, and classifications by their nature
advantage some and disadvantage others. Helton correctly asserts that
the classification in § 14-306.1(a)(1) treats owners of gambling
machines differently based on the date on which the machines were
present and operating in North Carolina. Where Helton errs, however,
is in the assumption that simply because such a classification seems
unfair, it is also unconstitutional. "Defining the class of persons sub-
ject to a regulatory requirement - much like classifying governmental
beneficiaries - ‘inevitably requires that some persons who have an
almost equally strong claim to favored treatment be placed on differ-
ent sides of the line, and the fact [that] the line might have been
drawn differently at some points is a matter for legislative, rather than
judicial, consideration.’" FCC v. Beach Communications, Inc., 508
U.S. 307, 315-16 (1993) (quoting United States R.R. Retirement Bd.
v. Fritz, 449 U.S. 166, 179 (1980)).

   Given the inherent difficulties in drawing lines and creating classi-
fications, the Supreme Court has accorded legislative enactments a
strong presumption of validity so long as they do not discriminate
against any protected class or burden any fundamental right. Id. at
314. A state’s enactment must be upheld "so long as it bears a rational
relation to some legitimate end." Vacco v. Quill, 521 U.S. 793, 799
(1997) (citation omitted). In other words, where there are "plausible
reasons" for the legislature’s action, "our inquiry is at an end." Beach
Communications, 508 U.S. at 313-14 (1993) (quoting Fritz, 449 U.S.
at 179).

   Courts have further recognized that a state has a "paramount inter-
est in the health, welfare, safety, and morals of its citizens." Johnson
v. Collins Entm’t Co., 199 F.3d 710, 720 (4th Cir. 1999). And because
"[t]he regulation of lotteries, betting, poker, and other games of
chance touch all of the above aspects of the quality of life of state citi-
zens" the regulation of gambling "lies at the heart of the state’s police
power." Id. It is thus beyond question that North Carolina has a legiti-
mate government interest in the supervision of the video gaming
industry.
6                           HELTON v. HUNT
    We also find that § 14-306.1(a)(1) is rationally related to that inter-
est. Even if South Carolina had not enacted a ban creating the poten-
tial for an influx of machines into North Carolina, § 14-306.1(a)(1)
would survive constitutional scrutiny. Clearly, a state has the power
to prohibit gambling altogether. Posadas de Puerto Rico Assoc. v.
Tourism Co. of Puerto Rico, 478 U.S. 328, 345 (1986). But there is
no mandate that a state must address its problems wholesale. Indeed,
states are free to regulate by degree, one step at a time, "addressing
. . . the phase of the problem which seems most acute to the legisla-
tive mind." Williamson v. Lee Optical Co., 348 U.S. 483, 489 (1955).
North Carolina has a legitimate interest in restricting the number of
new gaming machines in the state as a means of limiting the impact
of gambling on the lives of its citizens or as a prelude to banning such
a practice altogether. The establishment of two dates — one on which
any such machine must have been in operation within the State and
the other, earlier date upon which the machine must have been listed
on the tax rolls rationally furthers that purpose.

   Helton takes particular aim at the requirement that his gambling
machines be listed for ad valorem taxation by January 31, 2000, even
though they need not have been in lawful operation until June 30,
2000. Since Helton did not purchase his machines until after January
31, the legislature enacted a provision with which he claims he could
not possibly comply, despite his full compliance with the June 30
requirement. None of this impugns, however, the rationality of the
legislature’s scheme. As the State points out, machines entering North
Carolina in early 2000 but not registered on the tax rolls were highly
likely to be migrating machines. Moreover, those migrating machines,
even if brought into North Carolina early enough to satisfy the Janu-
ary 31 requirement, were less likely to satisfy the June 30 lawful
operation requirement, which includes a prohibition against machines
that disburse cash payouts or merchandise exceeding $10.00. N.C.
Gen. Stat. § 14-306, amended by § 14-306(b)(2), and (d).

   Although the validity of the North Carolina law is not dependent
on the existence of the South Carolina ban on video gaming
machines, their interconnectedness leaves no doubt as to the rational-
ity of the enactment. The two separate dates under § 14-306.1(a)(1)
serve a very specific purpose. The combination of two dates that a
machine owner must meet, one for tax enrollment and the other for
                            HELTON v. HUNT                               7
lawful operation and use, together work to limit the influx of new
machines into North Carolina from south of its border, while protect-
ing longtime video gaming devices. This half-a-loaf approach, while
undoubtedly dissatisfying to those disadvantaged by it, is a perfectly
rational way of protecting North Carolina’s citizens against a quan-
tum increase in gambling activity. We therefore reverse the district
court and hold that § 14-306.1 is constitutional.1

                                   III.

   We turn next to N.C. Gen. Stat. § 14-298. Helton contends that
§ 14-298 violates the Fourteenth Amendment by providing for the
destruction of video gaming machines without any process whatso-
ever. Under § 14-298, all sheriffs and police officers are "authorized
and directed, on information made to them on oath that any . . . video
game machine prohibited to be used by G.S. 14-306 or G.S. 14-306.1,
is in the possession or use of any person within the limits of their
jurisdiction, to destroy the same by every means in their power; and
they shall call to their aid all the good citizens of the county, if neces-
sary, to effect its destruction." N.C. Gen. Stat. § 14-298.

   The absence of due process in this provision is apparent. "The con-
stitutional right to be heard is a basic aspect of the duty of govern-
ment to follow a fair process of decisionmaking when it acts to
deprive a person of his possessions." Fuentes v. Shevin, 407 U.S. 67,
80 (1972). The due process clause operates to protect the "use and
possession of property from arbitrary encroachment — to minimize
substantively unfair or mistaken deprivations of property . . . ." Id. at
81. The enforcement of § 14-298 leaves machine owners with no pro-
tections whatsoever against unfair or mistaken deprivations of their
property.

  Video gaming machines that are in operation or possessed for the
purpose of being put into operation are contraband unless they satisfy
  1
   Helton also challenges § 14-306.1(m), arguing that it is unconstitu-
tionally vague because it fails to define the term "warehouse." We hold
that the term "warehouse" is perfectly accessible to citizens of ordinary
intelligence and is not unconstitutionally vague, especially when read in
the context of § 14-306.1.
8                           HELTON v. HUNT
§ 14-306.1(a)(1). Some contraband is "intrinsically illegal in charac-
ter," One 1958 Plymouth Sedan v. Pennsylvania, 380 U.S. 693, 699-
700 (1965), and "[c]ourts will not entertain a claim contesting the
confiscation of contraband per se because one cannot have a property
right in that which is not subject to legal possession." Cooper v. City
of Greenwood, 904 F.2d 302, 305 (5th Cir. 1990). However, gaming
machines are not of such a nature. Under North Carolina law, video
gaming machines are not inherently illegal. Possession of a video
gaming machine alone does not constitute a crime. Gaming machines
are therefore derivative contraband which become unlawful because
of their use. See id. To be illegal under § 14-306.1(a), a machine must
be in operation or possessed for the purpose of being put into opera-
tion. N.C. Gen. Stat. § 14-306.1(a). Moreover, the machine must have
been put into operation after June 30, 2000, and not listed for ad
valorem taxation by January 31, 2000. Id. § 14-306.1(a)(1). Machine
owners must receive some process to determine whether those condi-
tions apply.

   Unlike per se contraband, "a property interest in derivative contra-
band is not extinguished automatically if the item is put to unlawful
use . . . ." Cooper, 904 F.2d at 305. Derivative contraband may be
subject to forfeiture, but only when authorized by a statute that pro-
vides appropriate procedural safeguards. Id.; United States v. Farrell,
606 F.2d 1341, 1344 (D.C. Cir. 1979). In a case such as this one,
where one cannot determine the legality of any given machine by
simply viewing its physical properties or the nature of its use, the
need for process becomes apparent. A determination of whether a
machine was lawfully in operation before June 30, 2000, or listed for
taxation by January 31, 2000, may produce questions of fact in any
given case. The statute in fact provides no opportunity for the owner
of a machine to be heard in court on the lawfulness of its use before
the owner’s property is destroyed. And although machines complying
with § 14-306.1(a)(1) are supposed to be registered with the sheriff no
later than October 1, 2000, § 14-298 does not even require that the
sheriff or other law enforcement officers consult such registration
records before destroying machines they believe to be illegal. In fact,
the literal language of the statute actually encourages officers to round
up a posse and destroy such machines without consulting any registra-
tion records.
                             HELTON v. HUNT                               9
   Of course states can lawfully ban gaming machines and subject
them to forfeiture. Unlike § 14-298, however, the forfeiture statutes
of other states provide at least some modicum of process. See, e.g.,
S.C. Code § 12-21-2712 (any allegedly illegal gaming machine must
be seized and immediately taken before a magistrate to determine if
the machine is prohibited by statute); 720 Ill. Comp. Stat. 5/28-5
(2003) (devices used unlawfully for gambling subject to seizure but
cannot be destroyed unless owner is afforded "a forfeiture hearing to
determine whether such property was a gambling device at the time
of seizure"); La. R.S. § 15:1356 (2003) (property used in violation of
drug racketeering statutes subject to civil forfeiture, but seizure only
proper "upon court process," "incident to a lawful arrest or search,"
or when property subject to seizure was subject of prior judgment
based on this Section).

    Defendants argue that we should construe the statute as providing
due process protections, because the general practice in enforcing
§ 14-298 is to obtain a court order before any destruction occurs.
Whether this is indeed the general practice is not apparent from the
record. However, "[t]he canon favoring constructions of statutes to
avoid constitutional questions does not license a court to usurp the
policymaking and legislative functions of duly elected representa-
tives." Heckler v. Mathews, 465 U.S. 728, 741 (1984). Any savings
construction here would be at odds with the statute, whose language
encourages defiance of, not compliance with, due process guarantees.
Although a court will "often strain to construe legislation so as to save
it against constitutional attack," Scales v. United States, 367 U.S. 203,
211 (1961), it will not do so to the point of "judicially rewriting" the
legislation. Aptheker v. Secretary of State, 378 U.S. 500, 515 (1964).2
  2
    The statute in question was first passed in 1793. North Carolina
appears to suggest that the unusual wording of the provision owes to the
statute’s antiquity. While this may be so, North Carolina has amended
the statute on several occasions and has yet to cure the constitutional dif-
ficulties.
  The State also suggests that we interpret the phrase "by every means
in their power," to prohibit destructions which transgress due process.
Combined, however, with the immediately succeeding mandate that offi-
cers enlist the aid of a posse, if necessary, to effect the destruction, the
words more aptly suggest that an officer is authorized to destroy an alleg-
edly illegal machine by every physical means possible.
10                           HELTON v. HUNT
   We need not go so far in this case to say what kind of process
North Carolina must provide to machine owners because § 14-298
authorizes the destruction of machines with no process at all. The dis-
trict court was correct to conclude that § 14-298 "provides law offi-
cers the power to destroy the video game machines without adequate
process," and we affirm its judgment.

                                   IV.

     For the foregoing reasons, the judgment of the district court is

                    AFFIRMED IN PART AND REVERSED IN PART.

NIEMEYER, Circuit Judge, concurring in part and dissenting in part:

   I concur in Parts I and II of the majority opinion and dissent from
Parts III and IV. Part II upholds, against an equal protection attack,
N.C. Gen. Stat. § 14-306.1, which bans video gaming machines put
into use after a specified date. Subsequent sections of the North Caro-
lina statute declare such machines a public nuisance and make their
use or possession a crime. But in Part III, the majority concludes that
a user or possessor of such contraband video machines is entitled to
a hearing before the contraband can be destroyed. Because N.C. Gen.
Stat. § 14-298 authorizes a law enforcement officer to destroy prohib-
ited machines without a hearing, the majority finds that it denies own-
ers due process. In reaching that conclusion, the majority assumes,
erroneously I believe, that the banned machines are not per se contra-
band, but "derivative contraband which become unlawful because of
their use." Ante at 8. I respectfully disagree with the majority’s char-
acterization of the North Carolina statute.

   North Carolina makes illegal the operating or possessing for the
purpose of operating any new video gaming machine that was not
"grandfathered in" by registration and operation before certain stated
dates. See N.C. Gen. Stat. § 14-306.1(a). The same section also pro-
hibits warehousing any such video gaming machines. Id. § 14-
306.1(h) (formerly § 14-306.1(m)). Section 14-308 then declares the
maintenance or keeping of any prohibited machine a "public nui-
sance," and § 14-309 makes a violation of § 14-306.1, prohibiting the
                             HELTON v. HUNT                              11
use and possession of video gaming machines, a crime. Any law
enforcement officer, who is provided information on oath that a pro-
hibited video gaming machine exists in the officer’s jurisdiction, is
authorized to seize and destroy the machine. Id. § 14-298.

   There can be no doubt that when the use and possession of gaming
machines are banned and made illegal, they are per se contraband. See
One 1958 Plymouth Sedan v. Pennsylvania, 380 U.S. 693, 699 (1965)
(defining per se contraband as "objects the possession of which, with-
out more, constitutes a crime").1 Because North Carolina has made
the use, the possession for use, and the warehousing of prohibited
video gaming machines illegal and therefore subject to destruction as
contraband, I agree with the majority’s observation that in such cir-
cumstances "courts will not entertain a claim contesting the confisca-
tion of contraband per se because one cannot have a property right in
that which is not subject to legal possession." Ante at 8 (quotation
marks and citation omitted). Contraband does not enjoy the protec-
tions of the due process clause. Id.; see also Bennis v. Michigan, 516
U.S. 442, 447 (1996) (upholding State’s forfeiture of innocent
owner’s automobile used by a third person illegally on a theory that
the "thing is here primarily considered as the offender or rather the
offence is attached primarily to the thing" (quotation marks and cita-
tion omitted)); id. at 456 (Thomas, J., concurring) ("[U]nder a differ-
ent statutory regime, the State might have authorized the destruction
of the car instead [of its forfeiture and sale]").2
  1
     The majority, appearing to overlook §§ 14-308 and 14-309, states that
"[u]nder North Carolina law, video gaming machines are not inherently
illegal [and] [p]ossession of a video gaming machine alone does not con-
stitute a crime." Ante at 8.
   2
     To be sure, the owner of a lawful video gaming machine has a prop-
erty interest to which attach the usual constitutional and statutory protec-
tions. Section 14-298, which authorizes the destruction of only
contraband in which one can assert no cognizable property interest, does
nothing to diminish the legal protections afforded to one’s property inter-
est in a lawful machine. Should a law enforcement officer mistake lawful
property for contraband and destroy it under § 14-298, the aggrieved
property owner may pursue appropriate remedies for a State’s mistaken
or unlawful taking and destruction of property. But concern for the hypo-
thetical owner of lawful property who is subjected to a mistaken applica-
tion of § 14-298 is not a basis for casting aside the State’s choice to
destroy contraband without observing procedures afforded to cognizable
property.
12                         HELTON v. HUNT
   Because the use and possession of banned machines are illegal and
their existence is a public nuisance, I would not only uphold the con-
stitutionality of § 14-306.1 but also uphold the constitutionality of
§ 14-298, which authorizes the destruction of banned machines with-
out a hearing. Accordingly, I would reverse entirely the judgment of
the district court.